              Case 6:18-bk-06821-KSJ       Doc 394     Filed 09/14/20     Page 1 of 27




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In re:                             )                         Case No. 6:18-bk-6821-KSJ
                                   )
DON KARL JURAVIN,                  )                         Chapter 7
                                   )
      Debtor.                      )
__________________________________ )

MOTION FOR RECONSIDERATION OF FINAL ORDER GRANTING CHAPTER 7
TRUSTEE’S MOTION TO APPROVE SALE OF ASSETS SUBJECT TO OVERBID
           AND FOR APPROVAL OF OVERBID PROCEDURES

         The Debtor, Don Karl Juravin, by and through undersigned counsel, and pursuant to

Rules 7052, 9023 and 9024 of the Federal Rules of Bankruptcy Procedure, hereby files this

Motion for Reconsideration of the Final Order Granting Chapter 7 Trustee’s Motion to

Approve Sale of Assets Subject to Overbid and for Approval of Overbid Procedures, and in

support thereof further states as follows:

         1.      On May 29, 2020, the Chapter 7 Trustee filed a Motion to Approve Sale of

 Assets Subject to Overbid and for Approval of Overbid Procedures (the “Sale Motion”) (Doc.

 No. 349).

         2.      As part of the Sale Motion, the trustee sought permission of the court to sell the

 following:

                 Any and all of the Bankruptcy Estate’s interest in websites, blogs, and
                 social media accounts, together with any and all content thereon and
                 passwords necessary to control the websites, blogs, and social media
                 accounts.




                                             Page 1 of 5
             Case 6:18-bk-06821-KSJ      Doc 394     Filed 09/14/20    Page 2 of 27




       3.       On July 2, 2020, the Court entered an Order Granting Chapter 7 Trustee’s

Motion to Approve Sale of Assets Subject to Overbid and for Approval of Overbid Procedures

(the “Bid Procedures Order”) (Doc. No. 377).

       4.       On July 23, 2020, the Debtor filed a Motion for Clarification and/or to Amend

Order Granting Chapter 7 Trustee’s Motion to Approve Sale of Assets Subject to Overbid and

for Approval of Overbid Procedures (the “Clarification Motion”) (Doc. No. 382).

       5.       The Clarification Motion was heard in connection with the final sale hearing on

August 17, 2020 (the “Sale Hearing”).

       6.       The basis of the Clarification Motion was seeking a determination that the

Bankruptcy Estate did not have an interest in the Debtor’s personal social media accounts, i.e.

that the Debtor’s personal social media accounts were not property of the estate.

       7.       On September 2, 2020, the Court entered a Final Order Granting Motion to

Approve Sale of Assets Subject to Overbid and for Approval of Overbid Procedures (the “Final

Sale Order”) (Doc. No. 392).

       8.       The Final Sale Order did not exclude the Debtor’s personal social media

accounts. In fact, the Court found that the Trustee did have the authority to sell the Debtor’s

personal social media accounts.

       9.       The Final Sale Order is void, solely as it pertains to the sale of the Debtor’s

personal social media accounts, in that such accounts are not property of the estate.

       10.      The Debtor seeks reconsideration of the Final Sale Order, or in the alternative,

that the Final Sale Order be amended or altered to remove the Debtor’s social media accounts.




                                           Page 2 of 5
             Case 6:18-bk-06821-KSJ         Doc 394     Filed 09/14/20     Page 3 of 27




       11.       The issue of whether social media accounts are property of the estate is an issue

of first impression in the Middle District of Florida, and nearly every other District in the

United States.

       12.       During the Sale Hearing, an interested party cited to the only reported decision

on this issue, i.e. In re CTLI, LLC, 528 B.R. 359 (Bankr. S.D. Tex. 2015). The Court in In re

CTLI, LLC, was presented with the issue of whether business social media accounts are

property of a company’s bankruptcy estate. Id. at 361.

       13.       In finding that such business social media accounts were property of a

company’s bankruptcy estate, the Court distinguished such accounts from the personal

accounts of celebrities (persona accounts, which may have value) and those of average

individuals. Id. at 367.

       14.       The Court in In re CTLI, LLC specifically found that personal accounts are not

likely property of a bankruptcy estate. In dicta, the Court stated the following:

                 The primary limitation on recognition of a persona as estate property is
                 the 13th Amendment’s prohibition on involuntary servitude. Just as a
                 debtor may not assume contracts that would require any individual to
                 perform personal services, 11 U.S.C. § 365(c); Matter of Tony, 724 F.2d
                 467, 469 (5th Cir. 1994), a debtor may not use estate property in a manner
                 that would require any individual to perform personal services. Because
                 the value in a Facebook Page or Profile lies in the ability to reach Friends
                 or Fans through future communications, the property interest in an
                 individual Profile would likely not become property of the estate.

Id. at 367 (emphasis added).

       15.       The only other real source of legal analysis on social media accounts and

bankruptcy law is from a law review article that concludes that a personal social media account

is a “liberty” interest and not a “property” interest, and thus, would not be part of a bankruptcy

estate. See Smit Gautam, #Bankruptcy: Reconsidering “Property” To Determine The Role of
                                             Page 3 of 5
             Case 6:18-bk-06821-KSJ       Doc 394      Filed 09/14/20    Page 4 of 27




Social Media in the Bankruptcy Estate, 31 Emory Bankr. Dev. J. 127 (2014). A copy of the

article is attached hereto as Exhibit “A.”

       16.      Ms. Gautam’s article analogizes social media accounts to “expectancies” in

determining whether they should be considered property of the estate:

                A major dispute in bankruptcy cases involving property of the estate is
                the includes of future profits or proceeds, sometimes referred to as
                “expectancies.” One consideration of these expectancies is that they
                hold “a very valuable legal right that is of no value to anyone but the
                debtor. This characterization is analogous to the reason that social media
                accounts should not be treated as property because, while they may be
                valuable, that value is created by and inherent to the user.

       17.      Her article also cites to an incident where an entrepreneur sought to sell his

Twitter account for value, however, Twitter interceded and prevented the sale, because the

account did not belong to the account user, and thus, could not sell something that was not his

property.

       18.      Finally, the United States District Court for the Southern District of Florida has

held that, under Florida law, an individual does not have a property interest in the “likes” on a

Facebook Page. Mattocks v. Black Entm’t TV LLC, 43 F.Supp.3d 1311 (S.D. Fla. 2014).

                                     Timeliness of Motion

       19.      This motion for reconsideration is to be filed no later than 10 days from entry

of the subject order, in this case, the Final Sale Order. The Final Sale Order was entered on

September 2, 2020, which made the deadline for filing a motion for reconsideration September

12, 2020.

       20.      September 12, 2020 fell on a Saturday, thus making the deadline Monday,

September 14, 2020.



                                             Page 4 of 5
          Case 6:18-bk-06821-KSJ        Doc 394     Filed 09/14/20    Page 5 of 27




       WHEREFORE, the Debtor respectfully requests this Honorable Court enter an Order:

(i) granting this Motion; (ii) amending or altering the Final Sale Order to remove social media

accounts from the assets that were sold in the Final Sale Order; and (iii) granting any such

further relief that this Court deems just and proper under the circumstances.

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF or United States Mail, first class and postage prepaid, on all parties listed on the

attached Mailing Matrix, this 14th day of September, 2020.


                                           __/s/ Aldo G. Bartolone, Jr._____
                                           ALDO G. BARTOLONE, JR.
                                           Florida Bar No. 173134
                                           BARTOLONE LAW, PLLC
                                           1030 N. Orange Ave., Suite 300
                                           Orlando, Florida 32801
                                           Telephone: (407) 294-4440
                                           Facsimile: (407) 287-55544
                                           E-mail: aldo@bartolonelaw.com
                                           Attorney for Debtor




                                          Page 5 of 5
Case 6:18-bk-06821-KSJ                   Doc 394          Filed 09/14/20             Page 6 of 27
  GAUTAM GALLEYSPROOFS                                                               2/17/2015 2:32 PM




        #BANKRUPTCY: RECONSIDERING “PROPERTY” TO
        DETERMINE THE ROLE OF SOCIAL MEDIA IN THE
                  BANKRUPTCY ESTATE

                                            ABSTRACT
      Social media has become increasingly necessary for staying connected in
  our globalized and tech-savvy society. Although social media has become a
  staple of modern life and a regular part of business, the legal definition of
  social media remains undefined.
      State legislatures have remained silent on the topic, but as business and
  individual account holders find themselves seeking bankruptcy relief, it
  becomes clear that treatment under the Bankruptcy Code depends on
  definitions that do not yet exist. The question of how social media should be
  characterized leaves bankruptcy courts uncertain as to whether social media
  accounts should be included in the bankruptcy estate.
      While social media encompasses aspects of property, intellectual property,
  and other rights, this Comment argues that social media does not fit solely into
  any of these categories. Instead, this Comment argues for the classification of
  a social media account as more similar to a personal privilege than a
  traditional property right. This Comment concludes that state legislatures
  should legally define social media to foster predictability of its role in
  bankruptcy proceedings.

                                         INTRODUCTION
     The explosion of social media has become undeniably evident in recent
  years. Sixty-four percent of social media users use social media services, such
  as Facebook and Twitter, at least once a day.1 As of 2014, Facebook had 132
  million unique visitors each month, Twitter had 32 million, and Pinterest had
  27 million.2 Each of these services also received millions of visitors each
  month to their respective mobile applications.3

      1 The U.S. Digital Consumer Report, NIELSEN 16 (Feb. 10, 2014), http://www.nielsen.com/content/

  corporate/us/en/insights/reports/2014/the-us-digital-consumer-report.html.
      2 Id. at 18.
      3 See id.
Case 6:18-bk-06821-KSJ                       Doc 394            Filed 09/14/20               Page 7 of 27
  GAUTAM GALLEYSPROOFS                                                                        2/17/2015 2:32 PM




  128                  EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                          [Vol. 31

      The impact of social media extends beyond how many people “like,”4
  “favorite,”5 or “retweet.”6 For example, a new law in California, nicknamed
  the “Eraser Bill,” requires that by January 1, 2015, all websites on which a
  California minor is registered, including social media services, must include a
  function to delete content minors previously posted.7 From a business
  perspective, social users have generated lucrative returns. For example,
  retailers have seen their marketing efforts on social media services result in
  higher sales.8 Facebook and Twitter both filed for initial public offerings
  within a year of one another, revealing revenues over $3 billion9 and $300
  million,10 respectively.
     Celebrities, in particular, are highly visible on social media by using
  accounts across multiple services. Even individuals with no prior fame have
  gained hundreds of thousands of followers and subscribers through their
  unique online personalities.11 Besides popularity, these online celebrities have
  capitalized on their social-media followings to create new income streams.12
      It is uncertain whether this social media presence would be a property
  interest included in the bankruptcy estate if an online celebrity were to file for
  bankruptcy. This Comment argues that because a social media presence
  includes inherent liberty interests beyond the scope of property, an individual’s


        4 Posts on Facebook are followed by a “like” button, which allows other users to show their support for

  the post. Like, FACEBOOK, https://www.facebook.com/help/452446998120360/ (last visited Jan. 9, 2015).
        5 The “favorite” feature is the Twitter-equivalent of the Facebook like button. Favoriting a Tweet,

  TWITTER HELP CENTER, https://support.twitter.com/articles/20169874-favoriting-a-tweet (last visited Jan. 9,
  2015).
        6 Posts on Twitter may also be “retweeted”, which allows users to share a tweet originally posted by

  another user. FAQs About Retweets (RT), TWITTER HELP CENTER, https://support.twitter.com/articles/77606-
  faqs-about-retweets-rt (last visited Jan. 9, 2015).
        7 See CAL. BUS. & PROF. CODE § 22581 (2014).
        8 See Joel Schectman, Social Media Finally Delivering on Promise of Higher Sales, WALL ST. J. (Sept.

  24, 2013), http://blogs.wsj.com/cio/2013/09/24/social-media-finally-delivering-on-promise-of-higher-sales
  (describing how social media services have begun offering retailers digital tools to target relevant consumer
  demographics).
        9 Facebook Inc., Registration Statement (Form S-1) 9 (Feb. 1, 2012).
       10 Twitter, Inc., Registration Statement (Form S-1) 2 (Oct. 3, 2013).
       11 E.g., Amy O’Leary, The Woman with 1 Billion Clicks, Jenna Marbles, N.Y. TIMES (Apr. 12, 2013),

  http://www.nytimes.com/2013/04/14/fashion/jenna-marbles.html (noting that Ms. Marbles has more than one
  billion views and eight million subscribers on YouTube).
       12 E.g., Rachel Quigley, YouTube Star Who Rose to Fame After Hilarious Drunk Makeup Tutorial Now

  Has More Than One Billion Hits and 8.2 Million Subscribers, DAILY MAIL (Apr. 13, 2013), http://www.
  dailymail.co.uk/news/article-2308780/Jenna-Marbles-YouTube-star-rose-fame-hilarious-drunk-makeup-
  tutorial-billion-hits-8-2-million-subscribers.html (estimating that Ms. Marbles may have earned $346,827 in
  2012 from advertising revenues).
Case 6:18-bk-06821-KSJ                     Doc 394          Filed 09/14/20              Page 8 of 27
  GAUTAM GALLEYSPROOFS                                                                   2/17/2015 2:32 PM




  2014]                                    #BANKRUPTCY                                               129

  social media account cannot be assigned a value. Therefore, the social media
  presence should be excluded from the bankruptcy estate.
      Part I of this Comment provides the framework for understanding social
  media and the treatment of property under the Bankruptcy Code (the “Code”).
  Part II is divided into three subparts. Part II.A conceptualizes social media as
  an extension of the user’s identity and explains how social media accounts
  contain some of the characteristics of a traditional property interest. Part II.B
  analyzes the social media service’s terms of service to determine who owns the
  content posted by the user. Lastly, Part II.C considers existing law and how it
  can be analogized and applied to social media. This Comment concludes that
  social media accounts should not be included in the bankruptcy estate. Further,
  legislatures should define what elements of a social media account qualify as
  property under the Code.

                                         I. BACKGROUND

  A. What Is Social Media?
      Social media has been defined as “websites and applications which enable
  users to create and share content or to participate in social networking.”13
  Social media has been divided into six categories:14 collaborative projects,15
  blogs and microblogs,16 content communities,17 social networking websites,18
  virtual game-worlds,19 and virtual social worlds.20 This Comment will focus
  primarily on blogs and microblogs, content communities, and social
  networking websites, although much of the argument applies to other forms of
  social media as well.
     A social media post may contain words, pictures, videos, or any
  combination thereof, created by the user or someone else and shared by the


     13 OXFORD        ENGLISH DICTIONARY ONLINE, http://www.oed.com/view/Entry/183739?redirected
  From=social+media (last visited Feb. 10, 2015).
     14 Andreas M. Kaplan & Michael Haenlein, Users of the World, Unite! The Challenges and

  Opportunities of Social Media, 53 BUS. HORIZONS 59, 62–64 (2010).
     15 E.g., WIKIPEDIA, http://www.wikipedia.org (last visited Jan. 9, 2015).
     16 E.g., TUMBLR, https://www.tumblr.com (last visited Jan. 9, 2015).
     17 E.g., YOUTUBE, http://www.youtube.com (last visited Jan. 9, 2015).
     18 E.g., FACEBOOK, http://www.facebook.com (last visited Jan. 9, 2015); TWITTER, http://www.twitter.

  com (last visited Jan. 9, 2015).
     19 E.g., WORLD OF WARCRAFT, http://us.battle.net/wow (last visited Jan. 9, 2015).
     20 E.g., SECOND LIFE, http://secondlife.com (last visited Jan. 9, 2015).
Case 6:18-bk-06821-KSJ                      Doc 394            Filed 09/14/20              Page 9 of 27
  GAUTAM GALLEYSPROOFS                                                                      2/17/2015 2:32 PM




  130                 EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                         [Vol. 31

  user.21 These types of content are all subject to applicable copyright law.22 The
  value of a social media user’s posts is not only related to the content itself, but
  also to who is posting the content.

  B. What Is Property Under the Bankruptcy Code?
      Famed legal scholar Dean William Prosser once wrote, “It seems quite
  pointless to dispute over whether such a right is to be classified as property.”23
  The statement is an understanding of the difficulty in accurately defining what
  is “property,” and an acceptance that property is perhaps more of an elusive
  concept than a concrete category. Nonetheless, the need to determine what
  exactly constitutes property remains important in the bankruptcy context.
      Upon filing of a bankruptcy petition, the bankruptcy estate is created
  pursuant to § 541 of the Code.24 The bankruptcy estate is a new legal entity,
  separate and distinct from the debtor.25 Thus, when property is included in the
  estate, the trustee has control over the property, including the authority to use
  and sell it for the benefit of creditors.26 In essence, the ownership rights of the
  property transfer from the debtor to the bankruptcy estate.
      Section 541 defines property of the bankruptcy estate as “all legal or
  equitable interests of the debtor in property as of the commencement of the
  case.”27 While § 541 defines which of the debtor’s interests are included in the
  estate, it does not address the threshold question of what constitutes the
  debtor’s legal or equitable interests in a particular type of property. The
  Supreme Court of the United States clarified this omission by stating,
  “Property interests are created and defined by state law,” and these state law
  definitions apply in bankruptcy proceedings.28




      21 See Toni Ahlqvist et al., Social Media Roadmaps: Exploring the Futures Triggered by Social Media,

  VTT TECHNICAL RES. CENTRE FIN. 13 (Nov. 2008), http://www.vtt.fi/inf/pdf/tiedotteet/2008/T2454.pdf.
      22 The Copyright Act of 1976 extends copyright protection to “original works of authorship fixed in any

  tangible medium of expression,” with works of authorship including categories such as literary, musical,
  pictorial, graphic, and audiovisual works. 17 U.S.C. § 102 (2012).
      23 William Prosser, Privacy, 48 CALIF. L. REV. 383, 406 (1960).
      24 11 U.S.C. § 541(a) (2012).
      25 See id.; In re Dow Corning Corp., 270 B.R. 393, 398–99 (Bankr. E.D. Mich. 2001) (citing Frank v.

  Mich. State Unemployment Agency (In re Thompson Boat Co.), 252 F.3d 852, 854 (6th Cir. 2001)).
      26 11 U.S.C. § 704(a).
      27 Id. § 541(a)(1).
      28 Butner v. United States, 440 U.S. 48, 55 (1979).
Case 6:18-bk-06821-KSJ                     Doc 394           Filed 09/14/20              Page 10 of 27
  GAUTAM GALLEYSPROOFS                                                                     2/17/2015 2:32 PM




  2014]                                     #BANKRUPTCY                                                 131

      Section 541 has been interpreted to include both tangible and intangible
  property interests.29 Intellectual property is “a category of intangible rights
  protecting commercially valuable products of the human intellect and
  comprising primarily trademark, copyright and patent rights.”30 Case law has
  recognized goodwill as an intellectual property interest eligible for inclusion in
  the bankruptcy estate.31
      Section 554 permits the trustee to abandon property of the estate that is
  either a burden or of inconsequential value or benefit.32 It also permits the
  court to order the trustee to abandon property on request of a party of interest.33
  This abandoned property then vests in the debtor.34
      A major dispute in bankruptcy cases involving property of the estate is the
  inclusion of future profits or proceeds, sometimes referred to as
  “expectancies.”35 One consideration of these expectancies is that they hold “a
  very valuable legal right that is of no value to anyone but the debtor.”36 This
  characterization is analogous to the reason that social media accounts should
  not be treated as property because, while they may be valuable, that value is
  created by and inherent to the user.

                                        II. PROOF OF CLAIM

  A. Social Media as a Pseudo-Property Interest
     The personal nature of social media supports this Comment’s argument that
  one’s social media account should not be treated as property within a
  bankruptcy proceeding. The first question to consider is who actually owns the
  content: the user or the social media service? One example raises questions
  about the ownership and alienability of a user’s social media account. In 2008,

     29   5 COLLIER ON BANKRUPTCY ¶ 541.03[3] (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2010).
     30   BLACK’S LAW DICTIONARY 930 (9th ed. 2009).
      31 See In re Prince, 85 F.3d 314 (7th Cir. 1996); FitzSimmons v. Walsh (In re FitzSimmons), 725 F.2d

  1208 (9th Cir. 1984).
      32 11 U.S.C. § 554(a).
      33 Id. § 554(b).
      34 5 COLLIER ON BANKRUPTCY, supra note 29, at ¶ 554.02[3]; see In re McGowan, 95 B.R. 104, 106

  (Bankr. N.D. Iowa 1988).
      35 5 COLLIER ON BANKRUPTCY, supra note 29, at ¶ 541.02 (“The status of property acquired by an

  individual following the filing of the bankruptcy case is not always clear.”); see Parks v. Dittmar (In re
  Dittmar), 618 F.3d 1199 (10th Cir. 2010).
      36 ELIZABETH WARREN & JAY LAWRENCE WESTBROOK, THE LAW OF DEBTORS AND CREDITORS 121 (6th

  ed. 2009) (emphasis added).
Case 6:18-bk-06821-KSJ                     Doc 394           Filed 09/14/20              Page 11 of 27
  GAUTAM GALLEYSPROOFS                                                                     2/17/2015 2:32 PM




  132                 EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                        [Vol. 31

  B.J. Mendelson created an account on Twitter for a cross-country breast cancer
  awareness tour he was planning with the 1 in 8 Foundation.37 He became the
  first non-celebrity, non-brand, non-media outlet to be placed on Twitter’s
  Suggested User List, which appears on users’ profile pages to suggest popular
  accounts to follow.38 An entrepreneur was offering to purchase from Twitter a
  two-year placement on the Suggested User List.39 Mendelson heard about this
  offer and offered to sell his spot on the Suggested User List for $250,000,
  which would be donated to the 1 in 8 Foundation.40 Twitter prevented the
  sale.41
      While users are not able to sell their accounts, in some cases they may
  share control over their social media accounts. Since 2012, the Twitter account
  @MichelleObama has been managed by staff members of the President Obama
  2012 presidential campaign with First Lady Michelle Obama’s own tweets
  signed “-mo.”42 In 2013, the Twitter account @FLOTUS was started by the
  Office of the First Lady, once again with First Lady Michelle Obama’s own
  tweets signed “-mo.”43 Each account features Michelle Obama’s likeness in the
  profile picture and both have tweets written by her.44 The similarity of the
  accounts and the shared control makes ownership of the accounts unclear.

     1. The Nature of Fame and the Right of Publicity
      The nature of social media accounts makes it difficult to determine the
  delineation between the individual and the individual’s expression. Other types
  of personal property are physically distinct from their creator. But because
  social media involves the continued posting by the account holder, the user has
  a continued connection with the account. There is a source of identity and fame

      37 Humberto Martínez, An Unlikely Twitter Star, TIMES UNION (Aug. 28, 2009, 1:00 AM), http://www.

  timesunion.com/entertainment/article/An-unlikely-Twitter-star-556883.php.
      38 See id.
      39 Erick Schonfeld, How Much Is a Suggested Slot on Twitter Worth? Jason Calacanis Offers $250,000,

  TECHCRUNCH (Mar. 12, 2009), http://techcrunch.com/2009/03/12/how-much-is-a-suggested-slot-on-twitter-
  worth-jason-calacanis-offers-250000.
      40 Michael Arrington, Hey Twitter, Here’s a Way to Call Jason’s Bluff and Maybe Fight Breast Cancer,

  TECHCRUNCH (Mar. 20, 2009), http://techcrunch.com/2009/03/20/hey-twitter-heres-a-way-to-call-jasons-bluff-
  and-maybe-fight-breast-cancer.
      41 See B.J. Mendelson, About B.J. Mendelson, B.J. MENDELSON – THE MARK TWAIN OF SOCIAL MEDIA

  (Aug. 29, 2013), http://bjmendelson.com/2013/08/29/about-brandon-mendelson.
      42 Michelle Obama (@MichelleObama), TWITTER, https://twitter.com/michelleobama (last visited Jan. 9,

  2015, 5:12 PM).
      43 The First Lady (@FLOTUS), TWITTER, https://twitter.com/flotus (last visited Jan. 9, 2015, 5:12 PM).
      44 Compare Michelle Obama (@MichelleObama), supra note 42, with The First Lady (@FLOTUS),

  supra note 43.
Case 6:18-bk-06821-KSJ                      Doc 394           Filed 09/14/20               Page 12 of 27
  GAUTAM GALLEYSPROOFS                                                                       2/17/2015 2:32 PM




  2014]                                      #BANKRUPTCY                                                  133

  attached to popular social media accounts.45 People interact with these
  accounts because they identify the account with the person or company
  controlling it.46
      The right of publicity is the right to control the commercial use of one’s
  name or likeness.47 Though the right of publicity has been treated as having
  foundations in property law,48 it remains a somewhat amorphous concept.
  About half the states have recognized that there is commercial value in the
  identity of a celebrity.49 State laws on this issue differ considerably in their
  recognition of publicity rights.50 Without a standardized definition of what is
  included in the right of publicity, choosing the applicable state law presents its
  own challenge.
      A celebrity’s right of publicity may become a “right of value” when the
  celebrity endorses a tangible product that would express the right of publicity
  “in certain things of value.”51 In other words, the right of publicity has no
  value until the name or image of the famous figure is attached to something
  tangible.52 Professors Jacoby and Zimmerman argue that fame has become a
  commodity, and therefore is subject to liquidation in a chapter 7 bankruptcy.53
  They also acknowledge the practical difficulty in that “the [right of publicity]
  may need to be disentangled from its residual overlay of personal rights.”54
  Unless the social media account itself is tied to a tangible and saleable product,
  there is no right of value in the account itself.
     Primary issues of the distinction between commercial and non-commercial
  social media posts include creating a standard that could be applied to
  determine commerciality, the amount of discretion given to a trustee in using
  such a standard, and the threat of judicial review. Consider the case of Ree

      45 E.g., O’Leary, supra note 11 (stating that Ms. Marbles has more than one billion views and eight

  million subscribers on YouTube).
      46 Cf. Michelle Garrett, Why Do People Read Blogs?, BRITMUMS (Jan. 27, 2012), http://www.britmums.

  com/2012/01/why-do-people-read-blogs (listing an interest in connecting with the author as among the reasons
  why people read blogs).
      47 See Haelan Labs., Inc. v. Topps Chewing Gum, Inc., 202 F.2d 866, 868 (2d Cir. 1953).
      48 Id.
      49 Melissa B. Jacoby & Diane Leenheer Zimmerman, Foreclosing on Fame: Exploring the Uncharted

  Boundaries of the Right of Publicity, 77 N.Y.U. L. REV. 1322, 1324 n.7 (2002).
      50 Id. at 1332.
      51 Timothy Terrell & Jane Smith, Publicity, Liberty, and Intellectual Property: A Conceptual and

  Economic Analysis of the Inheritability Issue, 34 EMORY L.J. 1, 20 (1985).
      52 See id.
      53 Jacoby & Leenheer Zimmerman, supra note 49, at 1322–23.
      54 Id. at 1323.
Case 6:18-bk-06821-KSJ                       Doc 394            Filed 09/14/20                Page 13 of 27
  GAUTAM GALLEYSPROOFS                                                                         2/17/2015 2:32 PM




  134                  EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                            [Vol. 31

  Drummond, who translated the success from her blog on homeschooling,
  cooking, and life on an Oklahoma ranch into advertising revenue estimated
  around $1,000,000,55 several best-selling cookbooks, a television show on
  Food Network, and movie rights to her memoir. While blog posts promoting
  products are commercial in nature, it is unclear whether, for example, a post
  merely consisting of two photographs of purple peppers Drummond grew in
  her own garden would be commercial.
      Second, the time to sort through more than seven years of blog posts,56 four
  years of Facebook posts,57 15,217 tweets,58 and 580 pins59 to determine which
  are commercial in nature, and therefore may invoke a publicity right, would be
  a daunting task. Additionally, the administrative costs incurred would also be
  significant.
      A third practical concern is the treatment of publicity rights within the
  bankruptcy system. Debtors are required to either liquidate their publicity
  rights or pay for the right to retain them.60 Both liquidation and purchasing the
  right to retain their account, and the right of publicity invested in it, would
  require a valuation of the account itself. While valuation would be difficult, it
  would not be impossible.61 An appraisal of the components of the social media
  account may include valuing advertising revenue, intellectual property, and
  goodwill.62



       55 Anna Viele, How Much Do Bloggers Make? Case Study: Ree Drummond AKA The Pioneer Woman,

  ABDPBT, http://www.abdpbt.com/personalfinance/how-much-do-bloggers-make-case-study-ree-drummond-
  aka-the-pioneer-woman (last visited Jan. 9, 2015).
       56 See Ree Drummond, THE PIONEER WOMAN | REE DRUMMOND, http://thepioneerwoman.com (last

  visited Jan. 10, 2015); Ree Drummond, TASTY KITCHEN: A HAPPY RECIPE COMMUNITY, http://tastykitchen.
  com (last visited Jan. 10, 2015).
       57 See Ree Drummond, The Pioneer Woman - Ree Drummond, FACEBOOK, https://www.facebook.com/

  thepioneerwoman?ref=ts (last visited Jan. 10, 2015).
       58 See Ree Drummond, Ree Drummond (@thepioneerwoman), TWITTER, https://twitter.com/

  thepioneerwoman (last visited Jan. 10, 2015, 9:20 AM).
       59 See Ree Drummond, Ree Drummond | The Pioneer Woman, PINTEREST, http://www.pinterest.com/

  thepioneerwoman (last visited Jan. 10, 2015, 1:54 PM). Pinterest defines “pins” as “visual bookmarks.” Pins,
  PINTEREST, https://help.pinterest.com/en/guide/pins (last visited Feb. 10, 2015).
       60 Jacoby & Leenheer Zimmerman, supra note 49, at 1327–28.
       61 See John Biggs, A Dispute over Who Owns a Twitter Account Goes to Court, N.Y. TIMES, Dec. 26,

  2011, at B1, available at http://www.nytimes.com/2011/12/26/technology/lawsuit-may-determine-who-owns-
  a-twitter-account.html.
       62 An application called Social Valuator has developed a proprietary algorithm to calculate the value of a

  Twitter account based on the number of followers, lists, and age of the account. Twitter Value, SOCIAL STATS,
  http://howmuchismytwitterworth.com (last visited Jan. 10, 2015).
Case 6:18-bk-06821-KSJ                      Doc 394            Filed 09/14/20                Page 14 of 27
  GAUTAM GALLEYSPROOFS                                                                        2/17/2015 2:32 PM




  2014]                                       #BANKRUPTCY                                                   135

      A major policy concern is how liquidation of the social media account
  would affect one of the primary aims of the bankruptcy system—to create a
  fresh start for the debtor.63 Heather Armstrong, a self-proclaimed “professional
  blogger,” has earned her living from advertising revenue and selling products
  on her blog.64 If she were to file for bankruptcy, with her blog and other social
  media accounts included in the bankruptcy estate, she would have to recreate
  her online persona through new accounts and regain subscribers. This loss of
  control over her social media accounts and related persona would counteract a
  major goal of the bankruptcy system and deprive Armstrong of her future
  income stream and customer base from those accounts.65
      For an online personality such as Armstrong, treating her social media
  presence as a property interest to be included in the bankruptcy estate would be
  a deprivation of her livelihood. If a social media presence is recognized as a
  liberty interest, that is as an intangible interest outside the sphere of valuable
  property interests for distribution among creditors, then Fifth Amendment
  concerns of deprivation of liberty without due process would be implicated.66
  Additionally, depriving the debtor of a liberty interest would violate the
  purpose of the bankruptcy system. This deprivation would impinge on the
  debtor herself, thereby negating the policy of providing a fresh start.

     2. Taking a Step Back and Rethinking “Property”
      An alternate way of analyzing property is the central case model used by
  Professor Terrell.67 The central case model begins with the “most essential,
  irreducible elements” of the “focal meaning” of the paradigmatic example of
  property.68 The “focal meaning” is determined by how the term property is
  used in practice.69 The analysis then expands outward to determine just how far
  from the central case an interest can be before it is too peripheral to be

      63 Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934) (“[Bankruptcy] gives to the honest but unfortunate

  debtor . . . a new opportunity in life and a clear field for future effort, unhampered by the pressure and
  discouragement of preexisting debt.”). The debtor’s fresh start and what constitutes property of the estate
  under § 541 are inherently related. See Segal v. Rochelle, 382 U.S. 375, 380 (1966).
      64 Heather Armstrong, About, DOOCE, http://dooce.com/about (last visited Jan 10, 2015).
      65 But cf. Jones v. Jones (In re Jones), 43 B.R. 1002, 1005 (N.D. Ind. 1984) (“Inclusion of an asset in a

  bankruptcy estate is no longer determined by reference to the nature of the asset and how the asset relates to
  the debtor’s situation.”).
      66 U.S. CONST. amend. V.
      67 See Timothy P. Terrell, “Property,” “Due Process,” and the Distinction Between Definition and

  Theory in Legal Analysis, 70 GEO. L.J. 861 (1982).
      68 Id. at 866.
      69 See id. at 865–74.
Case 6:18-bk-06821-KSJ                      Doc 394            Filed 09/14/20                Page 15 of 27
  GAUTAM GALLEYSPROOFS                                                                        2/17/2015 2:32 PM




  136                  EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                           [Vol. 31

  considered property.70 The parameters of what is encompassed within property
  are established by identifying the commonly understood characteristics of
  property. Absent those characteristics, the given example is not property.71
      One application of the central case model reduces the essential
  characteristics of property to three rights (use, exclusion, and transfer) and
  three rules for violating these rights (punishment, damage, and liability).72
  Whether a social media account is property begins by determining whether the
  three rights are present. A social media user has the right to use his or her own
  account as long as he or she abides by the service’s terms of service.73 The
  exclusion right arguably exists in the form of the user controlling who can and
  cannot interact with their account.74 On the surface, the transfer right
  seemingly exists in the form of control over who has access to the account.
      An analysis of these terms of service shows that these social media services
  do not fit this definition of property. As Pinterest’s Terms of Service states,
  “[W]e grant you a limited, non-exclusive, non-transferable, and revocable
  license to use our Products.”75 The terms limited, non-exclusive, non-
  transferable and revocable all suggest a user’s lack of total control or
  ownership over the account. The first three rights are not established here
  because the use is limited and can be revoked by Pinterest at any time, and
  exclusion and transferability are forbidden. On the other hand, the rules of
  punishment, damages, and liability for interference with these rights do exist.
  For example, Facebook’s Statement of Rights and Responsibilities specifies



     70    See id.
     71    See id.
       72 Id. at 868 n.23.
       73 See Statement of Rights and Responsibilities, FACEBOOK (Nov. 15, 2013), https://www.facebook.com/

  legal/terms; Terms of Service, PINTEREST, http://about.pinterest.com/terms (last visited Jan. 10, 2015)
  [hereinafter Pinterest Terms of Service]; Terms of Service, TWITTER (Sept. 8, 2014), https://twitter.com/tos
  [hereinafter Twitter Terms of Service]; Terms of Service, YOUTUBE (June 9, 2010), https://www.youtube.com/
  t/terms [hereinafter YouTube Terms of Service].
       74 For example, Twitter permits a user to block another user from interacting with his or her account.

  Blocking Users on Twitter, TWITTER, https://support.twitter.com/articles/117063-blocking-users-on-twitter
  (last visited Jan. 10, 2015).
       75 Pinterest Terms of Service, supra note 73; see also Statement of Rights and Responsibilities, supra

  note 73 (“[Y]ou grant us a non-exclusive, transferable, sub-licensable, royalty-free, worldwide license to use
  any IP content that you post on or in connection with Facebook (IP License).”); Twitter Terms of Service,
  supra note 73 (“Twitter gives you a personal, worldwide, royalty-free, non-assignable and non-exclusive
  license to use the software that is provided to you by Twitter as part of the Services.”); YouTube Terms of
  Service, supra note 73 (“These Terms of Service, and any rights and licenses granted hereunder, may not be
  transferred or assigned by you . . . .”).
Case 6:18-bk-06821-KSJ                       Doc 394             Filed 09/14/20                Page 16 of 27
  GAUTAM GALLEYSPROOFS                                                                           2/17/2015 2:32 PM




  2014]                                        #BANKRUPTCY                                                     137

  twelve forbidden actions necessary to protect the Facebook community.76 In
  summation, while it appears that these rights of property do not apply to social
  media services, his rules of property do.
     This creates a blurred dichotomy that suggests social media accounts are a
  pseudo-property interest possessing only some property characteristics. Since
  social media is a relatively new phenomenon, its social context is still
  changing. What is clear is that social media services allow their users some
  control over their accounts, but that control is not absolute.

  B. Ownership of Social Media
      A social media user owns his or her original posted content, subject to
  applicable intellectual property law77 and conditions imposed by the social
  media service.78 However, in posting the content, a license is created for the
  service to use and reproduce that same content.79 Because social media
  services’ terms of service expressly state that users have ownership over self-
  generated content, it is possible that this content could be included in the
  bankruptcy estate.
      The implications of including user-generated content in the bankruptcy
  estate are multifold. Depending on the payment schedule of an advertiser who
  sponsors a social media user’s posts, not only could the posts be included in
  the estate, but also any prepetition and postpetition proceeds received as a

      76   Statement of Rights and Responsibilities, supra note 73.
      77   Digital Millennium Copyright Act, Pub. L. No. 105-304, 112 Stat. 2860 (codified in scattered sections
  of 17 U.S.C.).
      78 See Statement of Rights and Responsibilities, supra note 73 (“You own all of the content and

  information you post on Facebook . . . .”); Pinterest Terms of Service, supra note 73 (“You retain all rights in,
  and are solely responsible for, the User Content you post to Pinterest.”); Twitter Terms of Service, supra note
  73 (“You retain your rights to any Content you submit, post or display on or through the Services.”); YouTube
  Terms of Service, supra note 73 (“For clarity, you retain all of your ownership rights in your Content.”).
      79 See Statement of Rights and Responsibilities, supra note 73 (“[Y]ou grant us a non-exclusive,

  transferable, sub-licensable, royalty-free, worldwide license to use any IP content that you post on or in
  connection with Facebook (IP License).”); Pinterest Terms of Service, supra note 73 (“You grant Pinterest and
  its users a non-exclusive, royalty-free, transferable, sublicensable, worldwide license to use, store, display,
  reproduce, re-pin, modify, create derivative works, perform, and distribute your User Content. We reserve the
  right to remove or modify User Content for any reason . . . .”); Twitter Terms of Service, supra note 73 (“By
  submitting, posting or displaying Content on or through the Services, you grant us a worldwide, non-exclusive,
  royalty-free license (with the right to sublicense) to use, copy, reproduce, process, adapt, modify, publish,
  transmit, display and distribute such Content in any and all media or distribution methods . . . .”); YouTube
  Terms of Service, supra note 73 (“[Y]ou hereby grant YouTube a worldwide, non-exclusive, royalty-free,
  sublicenseable and transferable license to use, reproduce, distribute, prepare derivative works of, display, and
  perform the Content . . . .”).
Case 6:18-bk-06821-KSJ                         Doc 394             Filed 09/14/20                  Page 17 of 27
  GAUTAM GALLEYSPROOFS                                                                              2/17/2015 2:32 PM




  138                   EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                                [Vol. 31

  result of those posts.80 For example, another party, such as the social media
  company itself, might reproduce the debtor’s original content. This would
  result in additional content attributable to the user and of value to the estate.
      Presumably, the automatic stay provisions of the Code81 would negate the
  terms of service of a social media service that typically would allow for
  modification or removal of the content.82 While in effect, the automatic stay
  prohibits most attempts to reach the debtor’s assets, with violations resulting in
  damages.83 For example, assume a video that included a paid advertisement
  was uploaded to YouTube prepetition. Once the bankruptcy petition was filed,
  the video, as well as the revenue stream generated by the advertising would be
  included in the bankruptcy estate. In essence, the automatic stay would freeze
  any prepetition content posted by a debtor on a social media account, such that
  that the social media service could not modify or remove it during the
  bankruptcy case.

     1. Social Media, Intellectual Property, and Executory Contracts
      There are two main types of contractual relationships that commonly exist
  in social media among revenue-earning users. The first type, the “Terms of
  Service Contract” is created when the user agrees to the terms of service for a
  particular social media service.84 The result is a contract created between the
  user and the service.85 Arguably, agreeing to the Terms of Service Contract
  also transforms the user into a licensor by granting the social media service a
  non-exclusive license to content posted by the user.86 Simultaneously, the user

      80 See 11 U.S.C. § 541(a)(6) (2012) (“Proceeds, product, offspring, rents, or profits of or from property

  of the estate, except such as are earnings from services performed by an individual debtor after the
  commencement of the case.”); id. § 541(a)(7) (“Such estate is compromised of all the following property
  [including] . . . [a]ny interest in property that the estate acquires after the commencement of the case.”).
      81 Id. § 362.
      82 See, e.g., Pinterest Terms of Service, supra note 73 (“We reserve the right to remove or modify User

  Content for any reason . . . .”).
      83 11 U.S.C. § 362(k).
      84 Typically, this occurs when users click an “I Agree” button when creating an account.
      85 See Statement of Rights and Responsibilities, supra note 73 (“[T]his statement is an agreement

  between you and Facebook . . . .”); Pinterest Terms of Service, supra note 73 (“You may use our Products only
  if you can form a binding contract with Pinterest, and only in compliance with these Terms . . . .”); Twitter
  Terms of Service, supra note 73 (“You may use the Services only if you can form a binding contract with
  Twitter . . . .”).
      86 See, e.g., Twitter Terms of Service, supra note 73 ([Y]ou grant us a worldwide, non-exclusive, royalty-

  free license . . . .”). Similar language is present in the terms of service of each social media service discussed in
  this Comment. For example, Facebook’s Statement of Rights and Responsibilities specifically refers to its
  license as the “IP license,” and also states, “This IP License ends when you delete your IP content or your
Case 6:18-bk-06821-KSJ                       Doc 394            Filed 09/14/20                Page 18 of 27
  GAUTAM GALLEYSPROOFS                                                                         2/17/2015 2:32 PM




  2014]                                       #BANKRUPTCY                                                    139

  becomes a licensee of the social media service, which grants the user a non-
  exclusive license to use the service.87 The second type of contractual
  relationship, the “Advertising Contract,” is the contract created between the
  user and an advertiser who sponsors or pays for posts by the user.88
      The Terms of Service Contract is more complex because of the dual
  ongoing intellectual property licenses. The user grants the social media service
  rights to the user’s posts. Those posts, which are original works of authorship
  fixed within a tangible medium, are eligible for copyright protection under the
  Copyright Act.89 In exchange, the social media service grants the user rights to
  use its original software and website to post the content.90
      Intellectual property laws generally require that an intellectual property
  licensing agreement be treated as a “personal” contract, thereby precluding
  performance by a non-party to the original licensing agreement, unless the
  licensor consents to such performance.91 This is because non-exclusive
  intellectual property licenses do not transfer any ownership interest in the
  intellectual property from the licensor to the licensee, but rather only grant
  permission for use of the intellectual property.92 This permission for use is
  considered a personal right, not a property right.93 As a result, a licensee
  generally is not allowed to assign its rights under the intellectual property



  account unless your content has been shared with others, and they have not deleted it.” Statement of Rights and
  Responsibilities, supra note 73.
      87 See Google Terms of Service, GOOGLE+ (Apr. 14, 2014), http://www.google.com/intl/en/policies/

  terms (“Google gives you a personal, worldwide, royalty-free, non-assignable and non-exclusive license to use
  the software provided to you by Google as part of the Services.”); Twitter Terms of Service, supra note 73
  (“Twitter gives you a personal, worldwide, royalty-free, non-assignable and non-exclusive license to use the
  software that is provided to you by Twitter as part of the Services.”).
      88 See MATTHEW S. EASTIN, HANDBOOK OF RESEARCH ON DIGITAL MEDIA AND ADVERTISING: USER

  GENERATED CONTENT CONSUMPTION 248–61 (Terry Daugherty & Neal M. Burns eds., 2010).
      89 17 U.S.C. § 102 (2012).
      90 See Google Terms of Service, supra note 88 (“Google gives you a personal, worldwide, royalty-free,

  non-assignable and non-exclusive license to use the software provided to you by Google as part of the
  Services.”); Twitter Terms of Service, supra note 73 (“Twitter gives you a personal, worldwide, royalty-free,
  non-assignable and non-exclusive license to use the software that is provided to you by Twitter as part of the
  Services.”).
      91 Peter M. Gilhuly, Kimberly A. Posin & Ted A. Dillman, Intellectually Bankrupt?: The Comprehensive

  Guide to Navigating IP Issues in Chapter 11, 21 AM. BANKR. INST. L. REV. 1, 2 (2013).
      92 Madlyn G. Primoff & Eric G. Weinberger, E-Commerce and Dot-Com Bankruptcies: Assumption,

  Assignment and Rejection of Executory Contracts, Including Intellectual Property Agreements and Related
  Issues Under Sections 365(c), 365(e) and 365(n) of the Bankruptcy Code, 8 AM. BANKR. INST. L. REV. 307,
  317 (2000).
      93 Gilhuly et al., supra note 92, at 6.
Case 6:18-bk-06821-KSJ                    Doc 394          Filed 09/14/20              Page 19 of 27
  GAUTAM GALLEYSPROOFS                                                                   2/17/2015 2:32 PM




  140                EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                       [Vol. 31

  license without the licensor’s express permission.94 Moreover, the licensor is
  allowed to refuse performance from any party other than the original
  licensee.95 Here, the social media service, as licensor, may refuse performance
  from anyone other than the original registered user of the account. Thus, a
  court’s determination that an intellectual property license is a personal license
  may impair the debtor’s assignment of licensed intellectual property.96
      Executory contracts are contracts in which there is outstanding
  performance due by each contracting party.97 Section 365 of the Code gives the
  trustee the ability to assume, assign, or reject any executory contract, subject to
  court approval.98 This power enables the trustee to assume, or accept, contracts
  that are beneficial to reorganization, while allowing the trustee to reject those
  contracts that are not.99 When the trustee rejects a licensor’s intellectual
  property license, the licensor has the option to treat the rejection as a breach of
  contract or termination of the intellectual property license and can then assert a
  claim for damages.100
      Although the Code provides the non-debtor licensee with a right to bring a
  claim against the debtor-licensor, § 365(n) explicitly protects a licensee’s
  rights “to such intellectual property . . . as such rights existed immediately
  before the case commenced.”101 This language strongly suggests that § 365(n)
  does not protect a licensee’s interest in future intellectual property created after
  the case commenced because this interest does not vest until that intellectual
  property is created.102 As a licensee under the Terms of Service Contract, a
  social media service’s rights to content do not vest until the user has created
  the content. If the content is created postpetition, then the licensee’s rights to it
  are not protected under § 365(n).
     Ongoing intellectual property contracts are typically considered executory
  contracts.103 Following this, the Terms of Service Contract and the Advertising
  Contract are executory contracts. These executory contracts are subject to

     94   See id. at 11.
     95   Id. at 12.
      96 Id.
      97 Tonry v. Hebert (In re Tonry), 724 F.2d 467, 468 (5th Cir. 1984); 3 COLLIER ON BANKRUPTCY, supra

  note 29, at ¶ 365.02 n.3.
      98 11 U.S.C. § 365(a) (2012).
      99 Id.
     100 See id. § 365(n).
     101 Id. § 365(n)(1)(B) (emphasis added).
     102 Gilhuly et al., supra note 92, at 39.
     103 See id. at 2 (citing In re Kmart Corp., 290 B.R. 614, 618 (Bankr. N.D. Ill. 2003)).
Case 6:18-bk-06821-KSJ                         Doc 394      Filed 09/14/20   Page 20 of 27
  GAUTAM GALLEYSPROOFS                                                       2/17/2015 2:32 PM




  2014]                                            #BANKRUPTCY                           141

  section § 365(n), which lists the trustee’s options in regards to executory
  contracts when the debtor is a licensor to intellectual property. The trustee may
  choose to reject or accept the contract, and must follow certain provisions if
  the social media service, as licensee, elects to retain its rights in the licensing
  agreement with the user.104

    2. Effects of Filing for Bankruptcy on Social Media
      The ramifications of a trustee assuming control of a social media account
  and having the power to accept or reject contracts under § 365 extend beyond
  the trustee’s treatment of the debtor’s licensing agreement with a social media
  service. First, a trustee must accept or reject contracts with advertisers who
  sponsor posts and provide revenue for the user.105 Because rejection of an
  executory contract is treated as a contract breach, the advertiser, as the non-
  debtor party, would have a claim for breach of contract against the debtor.106
  This claim for damages would be treated as a prepetition unsecured claim,
  making the advertiser an unsecured creditor under § 502(g).107 Such prepetition
  unsecured claims have relatively low priority in the bankruptcy system108 and
  are unlikely to be paid in full,109 the result of which may have a chilling effect
  on social media marketing and advertising campaigns.
      A second consequence of the Terms of Service contract is the possibility of
  a preference action. Section 547 of the Code provides the trustee with the
  power to avoid any transfer of a property interest of the debtor made while the
  debtor was insolvent, or made on or within ninety days before the filing of the
  petition.110 As argued above, a social media user agreeing to the Terms of
  Service is equivalent to the user granting the social media service a license. If
  the granting of that license was made while the debtor was insolvent, or within
  ninety days prior to the bankruptcy filing, the granting of that license may be a
  transfer subject to an avoidance action under § 547.111
     Third, the value of social media posts lie in their origin from the user. If
  control of an account were transferred to another entity, the value of the

    104   11 U.S.C. § 365(n).
    105   Id.
    106   See id.
    107   Id. § 502(g).
    108   Id. § 507(a)(3).
    109   Gilhuly et al., supra note 92, at 36.
    110   11 U.S.C. § 547(b)(4)(A).
    111   Gilhuly et al., supra note 92, at n.5.
Case 6:18-bk-06821-KSJ                       Doc 394            Filed 09/14/20      Page 21 of 27
  GAUTAM GALLEYSPROOFS                                                              2/17/2015 2:32 PM




  142                  EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                [Vol. 31

  account would likely decline. Without the user creating value through his or
  her association with the account, the trustee may deem the account worthless
  and abandon it under § 554. Similarly, even shared control between the user
  and trustee may decrease the account’s value because of uncertainty regarding
  who is creating the posts.
      It remains to be seen how the social media world would react to
  interference by trustees or bankruptcy courts with a user’s social media
  account. The repercussions will be unpredictable without a uniform standard
  for the treatment of social media accounts in bankruptcy.

  C. Applying Old Law to New Technology
      Without a clear definition of social media in bankruptcy, another approach
  is to analyze how nonbankruptcy law treats interests that are similar to social
  media accounts.

    1. Nonbankruptcy Law and Website URLs
      While courts have not yet addressed whether social media constitutes a
  property right to be included in the bankruptcy estate, the Virginia Supreme
  Court has encountered the similar question of whether a website domain name
  constitutes a property interest subject to garnishment in a state law collection
  action.112 In Network Solutions, Inc. v. Umbro International, Inc., the court
  determined that the debtor had a contractual right to a domain name and this
  right was the product of a contract for services, and therefore not subject to
  garnishment.113 The domain name itself was held to be an intangible asset
  consisting of the rights delineated in the contract.114 The registrant and holder
  of the domain name had no separate intellectual property rights in the domain
  name itself.115 The court reasoned that domain names like telephone numbers
  are unique.116
     This comparison can be extended to social media accounts. Like domain
  names and telephone numbers, social media accounts are unique. A social
  media user’s page comes with its own unique webpage uniform resource
  locator (“URL”) and, in many cases, its own identifiable name as well. If, as

    112   Network Solutions, Inc. v. Umbro Int’l, Inc., 529 S.E.2d 80 (Va. 2000).
    113   Id. at 81.
    114   Id.
    115   See id. at 86.
    116   Id. at 82–83.
Case 6:18-bk-06821-KSJ                       Doc 394             Filed 09/14/20                Page 22 of 27
  GAUTAM GALLEYSPROOFS                                                                           2/17/2015 2:32 PM




  2014]                                        #BANKRUPTCY                                                     143

  the Virginia Supreme Court held, domain names are nonpossessory interests in
  intangible property, then URLs, identifiable names, and social media accounts
  are also nonpossessory interests in intangible property under nonbankruptcy
  law. Since the status of property in bankruptcy is determined by applicable
  state nonbankruptcy law,117 state law may determine URLs, identifiable names,
  and social media accounts to be nonpossessory interests in intangible property
  and not eligible for inclusion in the bankruptcy estate.

     2. Nonbankruptcy Law and Trademarks
      Trademarks are another legal interest to which a social media account can
  be analogized. Trademarks are federally protected under the Lanham Act118
  and state unfair competition statutes. A trademark is any word, name, symbol,
  device, or any combination thereof used in commerce to identify and
  distinguish one person’s goods from the goods of another person.119 A
  trademark cannot be sold or assigned “in gross,” meaning sold or assigned
  without including the goodwill that the trademark symbolizes.120
      By analogy, this assignability requirement may be applied to a social media
  username. A username identifies and distinguishes the source of the content of
  one user from another with the commercial aspect derived from the value
  associated with the account. A social media account is “in gross” when it is
  unattached from the goodwill created by and inherent to the user who created
  the content. The account would be unattached from this goodwill if the debtor
  no longer exercised control over the account because of its inclusion in the
  bankruptcy estate. Such an assignment would violate the restriction on
  assigning a trademark in gross.
     The policy of trademark law is to promote competition and protect
  consumers.121 In support of this policy, the Federal Trade Commission revised


     117  Butner v. United States, 440 U.S. 48 (1979).
     118  15 U.S.C. §§ 1051–1141n (2012).
     119 See id. § 1127.
     120 Id. § 1060(a)(1) (“A registered mark or a mark for which an application to register has been filed shall

  be assignable with the good will of the business in which the mark is used, or with that part of the good will of
  the business connected with the use of . . . the mark.”); see Ph. Schneider Brewing Co. v. Century Distilling
  Co., 107 F.2d 699, 703 (10th Cir. 1939) (“It may be stated as a general rule that a trade-mark may not be
  assigned in gross. It cannot be assigned separate and apart from the good will with which it is associated.”).
     121 Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28 (2003) (“The Lanham Act was

  intended to make actionable the deceptive and misleading use of marks, and to protect persons engaged in . . .
  commerce against unfair competition.” (quoting 15 U.S.C. § 1127) (internal quotation marks omitted)).
Case 6:18-bk-06821-KSJ                      Doc 394            Filed 09/14/20                Page 23 of 27
  GAUTAM GALLEYSPROOFS                                                                        2/17/2015 2:32 PM




  144                  EMORY BANKRUPTCY DEVELOPMENTS JOURNAL                                           [Vol. 31

  its online advertising disclosure guidelines in March 2013.122 These guidelines
  protect consumers by requiring social media accounts to be accountable to
  their followers and subscribers. The guidelines require disclosures of
  sponsored posts to be “clear and conspicuous,”123 such as using the word “ad”
  in a sponsored tweet.124 For example, a tweet reading “@TwitterUser: Loving
  my new X Brand shoes! #ad”125 furthers trademark policy by indicating the
  origin of the tweet from @TwitterUser and that the tweet is a paid
  endorsement from X Brand.
      Assume now that @TwitterUser were to file for bankruptcy and the trustee
  were to include @TwitterUser’s account in the bankruptcy estate. Assume that
  the trustee would now have control over the @TwitterUser account with no
  interference or objections raised by Twitter, and that the trustee assumed
  @TwitterUser’s contract with X Brand for sponsored posts. If the trustee were
  to use his or her authority under the Code to maintain the debtor’s property,126
  the trustee could tweet from @TwitterUser’s account. However, the trustee
  would have no incentive to tweet the general, non-commercial posts that
  @TwitterUser previously posted to attract followers.
      The trustee would likely only post tweets that would generate revenue for
  the estate. This would have two effects. First, only posting sponsored tweets
  would likely alienate followers to the account. This would reduce followers
  and affect the value of the account and its attractiveness to advertisers. Second,
  the trustee’s control of the account would be deceptive to followers who
  associate the account with a particular user and not the trustee. This example
  illustrates how, even if all other hurdles to including a social media account in
  the estate were removed, allowing a trustee to have control of a debtor’s social
  media account would violate principles of trademark law and consumer
  protection.




     122 Fed. Trade Comm’n, .Com Disclosures: How to Make Effective Disclosures in Digital Advertising,

  FED. TRADE COMMISSION (Mar. 2013), http://www.ftc.gov/system/files/documents/plain-language/bus41-dot-
  com-disclosures-information-about-online-advertising.pdf.
     123 Id. at 6.
     124 Id. at A-18.
     125 The # symbol is used to create a “hashtag,” which is placed before a keyword or phrase in a tweet to

  categorize it. The hashtag can be clicked on to view all other tweets that include the same hashtagged keyword
  or phrase. Using Hashtags on Twitter, TWITTER HELP CENTER, http://support.twitter.com/articles/49309-using-
  hashtags-on-twitter (last visited Jan. 13, 2015).
     126 See 11 U.S.C. § 704 (2012).
Case 6:18-bk-06821-KSJ                       Doc 394            Filed 09/14/20                Page 24 of 27
  GAUTAM GALLEYSPROOFS                                                                         2/17/2015 2:32 PM




  2014]                                       #BANKRUPTCY                                                    145

                                                CONCLUSION
      With the increasing ubiquity of social media, the question of its treatment
  in bankruptcy is inevitable. While social media accounts may be assigned
  value, the ambiguity of ownership of the accounts, the right of publicity, and
  practical concerns all suggest that social media accounts should not be
  included in the bankruptcy estate. By analogizing a social media account to a
  license or a trademark, it is clear that presence on a social media service is
  more akin to a personal privilege than a property right. As a personal privilege,
  the social media account is worthless when disassociated from the user who
  created the goodwill of the account.
      The time has come for the legislature to recognize that an interest in a
  social media account should not be alienable or transmissible because it is not
  property in the traditional sense. The inherent liberty interests of a social media
  presence extend far beyond the scope of property. The need for a legal
  definition of social media is imperative to guide lawyers and courts when
  issues surrounding social media inevitably arise in bankruptcy.

                                                                                          SMITA GAUTAM∗




       ∗ Executive Symposium Editor, Emory Bankruptcy Developments Journal; J.D. Candidate, Emory

  University School of Law (2015); B.S.B.A., B.A., The Ohio State University (2012). I would like to thank
  Professor Rafael Pardo for his guidance in developing this Comment. I would also like to thank the staff of the
  Emory Bankruptcy Developments Journal for their work in polishing this Comment. Finally, special thanks to
  my parents for pretending to read this Comment.
                            Case 6:18-bk-06821-KSJ     Doc 394          Filed 09/14/20   Page 25 of 27
Label Matrix for local noticing            American Express National Bank                  Bella Collina Property Owner’s Associat
113A-6                                     c/o Becket and Lee LLP                          c/o Becker & Poliakoff
Case 6:18-bk-06821-KSJ                     PO Box 3001                                     100 Whetstone Place
Middle District of Florida                 Malvern, PA 19355-0701                          Suite 302
Orlando                                                                                    Saint Augustine, FL 32086-5775
Mon Sep 14 16:44:39 EDT 2020
Ben-Zvi Law Firm                           DCS Real Estate Investments, LLC                (p)FEDERAL TRADE COMMISSION
23 Bar-Cochva                              636 U.S. Hwhy One                               ASSOCIATE DIRECTOR
Bnei-Brak, Israel                          Suite 100                                       DIVISION OF ENFORCEMENT
                                           North Palm Beach, FL 33408-4611                 600 PENNSYLVANIA AVE NW MAIL DROP NJ-2122
                                                                                           WASHINGTON DC 20580-0001

Mercedes-Benz Financial Services USA LLC   (c)NATURAL VITAMINS LABORATORY CORPORATION      Wilmington Financial Services, LLC
c/o Ed Gezel                               12845 NW 45TH AVE                               c/o David M. Landis, Esq.
Bk Servicing, LLC                          OPA LOCKA FL 33054-5119                         Mateer & Harbert, P.A.
PO Box 131265                                                                              P O Box 2854
Roseville, MN 55113-0011                                                                   Orlando, FL 32802-2854

Yip Associates                             Zuckerman & Co.                                 Anna Juravin
One Biscayne Tower                         Ea Yarkon St 113                                15118 Pendio Drive
2 S. Biscayne Boulevard                    Tel Aviv Israel                                 Montverde, FL 34756-3606
Suite 2690
Miami, FL 33131-1815

Anna Juravin                               Bella Collina Property Owner’s Associat         Bella Collina Property Owners Assoc Inc.
Ralph Strzalkowski & Amber Robinson        c/o William C. Matthews, Esq.                   c/o Aegis Community Mgmt Solutions, Inc.
695 Central Ave Ste. 264                   Shutts & Bowen LLP                              8390 Championsgate Blvd., Suite 304
St. Petersburg, FL 33701-3669              300 S. Orange Avenue, Suite 1600                Championsgate, FL 33896-8313
                                           Orlando, FL 32801-3382

Carl H. Settlemyer, III, Esq.              Citibank, N.A.                                  Consumer Opinion Corp.
Federal Trade Commission                   701 East 60th Street North                      c/o Randazza Legal Group
600 Pennsylvania Avenue NW                 Sioux Falls, SD 57104-0493                      2764 Lake Sahara Drive, Suite 109
Mail Drop CC-10528                                                                         Las Vegas, NV 89117-3400
Washington, DC 20580-0001

DCS Real Estate Investments, LLC           Dr. Free                                        FLORIDA RIGHTS LAW FIRM OBO ANNA JURAVIN
c/o David M. Landis, Esq.                  11 Walnut Street, #12350                        695 CENTRAL AVE STE 264
PO Box 2854                                Green Cove Springs, FL 32043                    ST PETE FL 33701
Orlando, FL 32802-2854                                                                     AROBINSON@AROBINSONLAWFIRM.COM
                                                                                           RS@LAWYERONWHEELS.ORG 33701-3669

Florida Department of Revenue              Internal Revenue Service                        Internal Revenue Service
Bankruptcy Unit                            Centralized Insolvency Operation                PO Box 7346
Post Office Box 6668                       Post Office Box 7346                            Philadelphia, PA 19101-7346
Tallahassee FL 32314-6668                  Philadelphia, PA 19101-7346


Julia Kalatusha                            Juvarin, Inc.                                   Karan Arora
32 Borochov                                P. O. Box 560510                                12815 NW 45th Avenue
Tel Aviv, Israel                           Montverde, FL 34756-0510                        Opa Locka, FL 33054-5100



Karan Arora                                Lake County Tax Collector                       Mercedes-Benz Financial
c/o Michael A. Nardella, Esq.              Attn: Bob McKee                                 P. O. Box 961
Nardella & Nardella, PLLC                  Post Office Box 327                             Roanoke, TX 76262-0961
135 W. Central Blvd., Suite 300            Tavares FL 32778-0327
Orlando, FL 32801-2435
                             Case 6:18-bk-06821-KSJ              Doc 394        Filed 09/14/20        Page 26 of 27
Mercedes-Benz Financial Services USA LLC             Mercedez-Benz Financial                              Must Cure Obesity Co.
c/o BK Servicing, LLC                                PO Box 961                                           15118 Pendio Drive
PO Box 131265                                        Roanoke, TX 76262-0961                               Montverde, FL 34756-3606
Roseville, MN 55113-0011


Noam Ben Zvi                                         Opinion Corp.                                        PSR Developers, LLLP
10/93 Rishon Lezion Street                           c/o Randazza Legal Group                             3900 Centennial Drive
Petachtiachba, Israel                                2764 Lake Sahara Drive, Suite 109                    Suite C
                                                     Las Vegas, NV 89117-3400                             Midland, MI 48642-5996


Paul B. Spelman, Esq.                                Secretary of the Treasury                            Shay Zuckerman
Federal Trade Commission                             15th & Pennsylvania Ave., NW                         8 Babli Street
600 Pennsylvania Avenue NW                           Washington, DC 20220-0001                            Tel Aviv, Israel
Mail Drop CC-10528
Washington, DC 20580-0001

U.S. Securities and Exchange Commission              United States Attorney                               United States Trustee - ORL7/13
Office of Reorganization                             300 North Hogan St Suite 700                         Office of the United States Trustee
950 East Paces Ferry Road, N.E.                      Jacksonville, FL 32202-4204                          George C Young Federal Building
Suite 900                                                                                                 400 West Washington Street, Suite 1100
Atlanta, GA 30326-1382                                                                                    Orlando, FL 32801-2210

Zachary Lake                                         Zuckerman & Co.                                      Aldo G Bartolone Jr
c/o Hammer Law Offices, APLC                         c/o Shay Zuckerman                                   Bartolone Law, PLLC
26565 West Agoura Road, Suite 200-197                HaYarkon St. 113                                     1030 North Orange Avenue, Suite 300
Calabasas, CA 91302-1984                             Tel Aviv, Israel                                     Orlando, FL 32801-1004


Amber C Robinson                                     (p)DENNIS D KENNEDY                                  Don Karl Juravin
Robinson Law Office, PLLC                            PO BOX 541848                                        15118 Pendio Drive
695 Central Avenue, Ste 1501                         MERRITT ISLAND FL 32954-1848                         Montverde, FL 34756-3606
St. Petersburg, FL 33701-3669


Hal Levenberg                                        Hal E. Hershkowitz                                   James D Ryan, Esq.
Yip Associates                                       Hershkowitz & Kunitzer, P.A.                         Ryan Law Group, PLLC
One Biscayne Tower                                   5039 Central Avenue                                  636 US Highway One
2 S. Biscayne Boulevard, Suite 2690                  St. Petersburg, FL 33710-8240                        Suite 110
Miami, FL 33131-1815                                                                                      North Palm Beach, FL     33408-4611

Naom Ben Zvi                                         Pamela J Henley                                      Robert H Ewald
23 Bar-Cochva                                        343 N. Fern Creek Avenue                             Ewald Enterprises, Inc.
Bnei-Brak Israel                                     Orlando, FL 32803-5439                               12472 Lake Underhill Road
                                                                                                          Suite 312
                                                                                                          Orlando, FL 32828-7144

Shay Zuckerman                                       Zachary Lake
8 Bavli Street                                       26565 West Agoura Road
Tel Aviv, Israel                                     Suite 200-197
                                                     Suite 200-197
                                                     Calabasas, CA 91302-1984



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                              Case 6:18-bk-06821-KSJ             Doc 394           Filed 09/14/20     Page 27 of 27
Federal Trade Commission                             (d)Federal Trade Commission                          Dennis D Kennedy
600 Pennsylvania Avenue NW                           600 Pennsylvania Avenue NW                           P. O. Box 541848
CC-9528                                              Mail Crop CC-10528                                   Merritt Island, FL 32954
Washington, DC 20580                                 Washington, DC 20580


(d)Dennis D. Kennedy
Post Office Box 541848
Merritt Island, FL 32954




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Natural Vitamins Laboratory Corporation
12815 NW 45th Avenue
Opa Locka, FL 33054-5100




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Consumer Opinion Corp.                            (u)Opinion Corp.                                     (d)American Express National Bank
                                                                                                          c/o Becket and Lee LLP
                                                                                                          PO Box 3001
                                                                                                          Malvern PA 19355-0701


(d)Bella Collina Property Owner’s Associat           (d)Ben-Zvi Law Firm                                  (d)Florida Dept. of Revenue
c/o William C Matthews, Esq.                         23 Bar-Cochva                                        Bankruptcy Unit
Shutts & Bowen LLP                                   Bnei-Brak, Israel                                    P.O. Box 6668
300 S. Orange Avenue, Suite 1600                                                                          Tallahassee, FL 32314-6668
Orlando, FL 32801-3382

(d)Internal Revenue Service                          (d)Mercedes-Benz Financial                           (d)Anna Juravin
Post Office Box 7346                                 PO Box 961                                           15118 Pendio Drive
Philadelphia PA 19101-7346                           Roanoke, TX 76262-0961                               Montverde, FL 34756-3606



(d)Karan Arora                                       End of Label Matrix
12815 NW 45th Avenue                                 Mailable recipients    55
Opa Locka, FL 33054-5100                             Bypassed recipients    10
                                                     Total                  65
